      Case 2:19-cv-00184-WKW-JTA Document 34 Filed 12/10/20 Page 1 of 1
                               UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF ALABAMA
                                         OFFICE OF THE CLERK
                                     One Church Street; Suite B-110
                                    MONTGOMERY, ALABAMA 36104

DEBRA P. HACKETT, CLERK
                                                                      TELEPHONE (334) 954-3600

                                     December 10, 2020


                                   NOTICE OF CORRECTION


From:       Clerk’s Office

Case Style:       Murphy et al v. The Andersons, Inc.
Case Number:         2:19-cv-00184-WKW

Docket entry no:          33

This Notice of Correction is filed in this case to correct
Docket entry 33 to correct the erroneous main PDF document
previously attached correcting typographical error in Pretrial
conference date.

The correct case PDF document to Docket entry 33 is attached to
this notice.
